Ford Motor Company and
                                                                                      Marco Anthony (Cross-
                                                                                       Appellant)Appellee/s



                                    Fourth Court of Appeals
                                            San Antonio, Texas
                                                 September 17, 2015

                                                No. 04-14-00562-CV

Jesus DE LOS SANTOS, Jr., Individually and as Representative of the Estate of Jesus Francisco
             De Los Santos, Deceased, and Juan De Los Santos, Individually,
                                       Appellants

                                                            v.

                                          FORD MOTOR COMPANY,
                                                 Appellee

                      From the 79th Judicial District Court, Jim Wells County, Texas
                                    Trial Court No. 11-08-50394-CV
                             Honorable Richard C. Terrell, Judge Presiding


                                                   ORDER
Sitting:            Karen Angelini, Justice
                    Marialyn Barnard, Justice
                    Rebeca C. Martinez, Justice1

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.



                                                                 _________________________________
                                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2015.


                                                                 ___________________________________
                                                                 Keith E. Hottle
                                                                 Clerk of Court


1
    Dissents to the denial of the motion for rehearing without requesting a response. See Tex. R. App. P. 49.2.